In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00104-CV
______________________________


BOBBY JOE SMITH, INDIVIDUALLY AND
AS NEXT FRIEND FOR
BRADLEY JANTZEN SMITH, ET AL., Appellants
 
V.
 
RICHARD M. HILBORN, M.D., P.A., ET AL., Appellees


                                              

On Appeal from the 5th Judicial District Court
Bowie County, Texas
Trial Court No. 00-C-0853-005


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Bobby Joe Smith, Individually and as Next Friend for Bradley Jantzen Smith, et al.,
has filed a motion asking this Court to dismiss his appeal pursuant to the settlement of
claims between the parties.  Pursuant to Tex. R. App. P. 42.1(a)(1), we grant the motion.
          We dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice


Date Submitted:      November 18, 2003
Date Decided:         November 19, 2003